Citation Nr: 0033034	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-14 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had one year, one month, and four days of active 
service from November 1973 to March 1975.  

In June 1976, the Board of Veterans' Appeals (Board), in 
part, denied service connection for an acquired psychiatric 
disorder.  The veteran and his representative were provided a 
copy of that decision.  

This matter comes before the Board on appeal from a May 1999 
rating decision by the RO which found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for an acquired psychiatric disorder.  


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder 
was denied by the Board in June 1976.  

2.  The additional evidence received since the June 1976 
Board decision does not show a relationship between the 
veteran's current psychiatric disorder and service, and is 
not so significant that it must be considered with all the 
evidence of record.


CONCLUSIONS OF LAW

1.  The June 1976 Board decision which denied service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 1991); C.F.R. 
§§ 3.156(a), 20.1105 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, service connection for an acquired 
psychiatric disorder was denied by the Board in June 1976.  
Because the present appeal does not arise from an original 
claim, but rather from an attempt to reopen a claim which was 
denied previously, the Board must bear in mind the important 
distinctions between those two types of claims.  In order to 
reopen a claim which has been previously finally denied, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  However, recent legislation has eliminated the well-
grounded requirement.  See Floyd D. Spence National Defense 
Authorization Act for FY 2001, Pub. L. No. 106-398, § 1611 
(2000) (to be codified at 38 U.S.C.A. § 5107(a)).   

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") mandated that an additional question had to be 
addressed; that is, whether in light of all the evidence of 
record, there was a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" in the prior 
determination.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  This additional test was overruled in the Hodge case 
cited above.  Although the RO in this case cited the 
overruled portion of the Colvin test in the June 1999 
Statement of the Case (SOC), it did not rely on this test in 
determining that new and material evidence had not been 
submitted to reopen the veteran's claim.  Accordingly, the 
Board finds that the citing of this test is harmless error, 
and that there is no need to remand the issue for 
consideration of the holding in Hodge.  

The Board decision in 1976 noted that upon entry into 
service, the veteran complained of depression and excessive 
worry and difficulty sleeping.  No psychiatric disability was 
diagnosed.  During service, he was found to have a 
longstanding personality disorder, and separation from 
service was recommended because of this disability.  Upon 
examination for separation in January 1975, no psychiatric 
disability was present.  Upon VA examination in 
August 1975 following discharge, the diagnosis was schizoid 
personality.  A statement from a private physician was to the 
effect that during examinations in July 1972 and July 1974, 
nervous tension was noted.  The Board concluded that 
examinations during and postservice showed only a personality 
disorder, for which service connection may not be granted.  
(See 38 C.F.R. § 3.303(c).  

Evidence added to the record since the June 1976 Board 
decision that denied service connection for an acquired 
psychiatric disorder includes private medical records showing 
that the veteran was hospitalized for an acute psychotic 
disorder in March 1995.  A psychological evaluation report in 
April 1995 (during his hospital stay) indicated that the 
veteran's responses on psychological testing were 
exaggerated, and that the test results were not considered 
valid.  With that in mind, the examiner offered the diagnosis 
of brief psychotic disorder; rule out schizophrenia, 
schizoaffective disorder, and bipolar disorder.  

The additional medical records, while showing hospitalization 
for an acute psychotic break in 1995, do not medically link a 
chronic psychiatric disability for which service connection 
may be granted to the veteran's service.  Thus, the 
additional medical records are not material.  While the 
veteran asserts that his current psychiatric problems are 
related to service, his lay assertions regarding the question 
of medical diagnosis or etiology cannot constitute 
"evidence" for purposes of reopening the claim as he is not 
competent to provide such evidence.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  Accordingly, a basis to reopen the claim of 
service connection for an acquired psychiatric disorder has 
not been presented.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for an acquired psychiatric 
disorder, the appeal is denied.  




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals



 

